 

.1>

\OOQ\]O\LI\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
B“S“§§ETX§.§LL,‘€“L“§ &

ATTDRNEYS AT LAW
SANTA ANA

Case 2:19-cv-00238-DLR Document 15 Filed 01/15/19 Page 1 of 6

Richard J. Reynolds (SBN 027608)

E-rnail: rreynolds@bwslaw.com

BURKE, WILLIAMS & SORENSEN, LLP
1851 East First Street, Suite 1550

Santa Ana, CA 92705-4067

Tel: 949.863.3363 Fax: 949.863.3350

Attorneys for Defendant

MTC FlNANCIAL INC. dba TRUSTEE CORPS
(erroneously named herein MTC FINANCIAL, INC.
dba TRUSTEE CORPS. on behalf of TRINITY
FINANCIAL SERVICES, LLC.)

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

CARL DURHAl\/I, Case No. 2:19-cv-00238-DLR

Plaintiff, ` OPPOSITION TO PLAINTIFF CARL

DURHAM’S APPLICATION FOR

v. TEMPORARY RESTRAINING ORDER
MTC FINANCIAL, INC. dba TRUSTEE [Filed and Served Concurrently With
CORPS. on behalf of TRINITY Declaration of Salina Padilla]
FINANCIAL SERVICES, LLC.,

Defendants.

 

 

 

 

I. THE COMPLAINT IS MISDIRECTED AND NO RELIEF CAN BE GRANTED
MTC FINANCIAL, INC. dba TRUSTEE CORPS (“Trustee Corps”) is the only defendant

appearing in this matter at this time. lt is a foreclosure trustee.

Trustee Corps Was not actually named as a Defendant, and it is the only entity served With
this defective complaint The Cornplaint reads: MTC Financial, Inc. dba TRUSTEE CORPS on
behalf of Trinity Financial Services, LLC (Emphasis Supplied). Trustee Corps is not a proper
party for the reasons stated herein, and it is the o_nly party to the Cornplaint. There is no authority
for naming Trustee Corps not actually as a Defendant, but on behalf of a separate entity Which is
not named in its own right. The pleading is fatally defective and no relief can therefore be

granted
/ / /

oPPosmoN To PLAINTIFF CARL DURHAM’s
lRV #4842`2772`8005 Vl - 1 - APPLICATioN FoR TEMPORARY RESTRAlNING
F0016-0002 oRDER

 

 

.l>

\lO\L/l

10
1 1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
B”SR§§§,Y§;LL}€E”§ &

ATTORNEYS Ar LAw
SANTA ANA

 

 

Case 2:19-cv-00238-DLR Document 15 Filed 01/15/19 Page 2 of 6

Trustee Corps’ is not the lender to Whom Plaintiff directs his charges in his pleading
TRINITY FINANCIAL SERVICES, LLC (“Trinity”) is the subject lender. By looking at the
Website of the Arizona Corporation Commission, Trinity is listed as an active foreign limited
liability company With an agent for service of process in Phoenix. See,
https.'//ecorp. azcc. gov/BusinessSearch/Business[nfo ?entityNumber=R195] 665 4. Consequently,

the Court is respectfully requested to deny Plaintiff’s Application.

II. TRUSTEE CORPS IS IMPROPERLY JOINED IN THIS LAWSUIT
With respect to Trustee Corps’ conduct of the foreclosure, A.R.S. § 33-807(E) provides:

“The trustee need only be joined as a party in legal actions pertaining to a breach
of the trustee’s obligation under this chapter or under the deed of trust. Any order
entered against the Beneficiary is binding upon the trustee With respect to any
actions that the trustee is authorized to take by the trust deed or by this chapter. If
the trustee is joined as a party in any other action, the trustee is entitled to be
immediately dismissed and to recover costs and reasonable attorney fees from the
person joining the trustee.” [Ernphasis Added].

The U.S. District Court in Snvder v. HSBC Bank, USA, N.A., 873 F.Supp.2d 1139, 1154
(D. Ariz. 2012) provides guidance on the application of A.R.S. 33-807(E) as follows:

“Under A.R.S. § 33-807(E), a trustee should only be joined as a party in legal
actions if the trustee is alleged to have breached his obligations under Arizona
trustee law or the deed of trust. A.R.S. § 33~807(]3). The plain meaning of the first
sentence of the statute is that the plaintiff need only join the trustee as a party to a
claim When that claim asserts that the trustee breached one ar more of the

trustee ’s obligations arising under either the deed of trust or Arizona statutes
regulating trust deeds.” (emphasis added.) E.

Providing further explanation for the application of A.R.S. §33-807(E), the U.S. District
Court in Vawter v. Bank of America NA, 108 F.Supp.3d 719, 725 (D. Ariz. 2015) references
A.R.S. § 33_801(10), Which states, “The trustee’s obligations to the trustor, beneficiary and other
persons are as specified in this chapter, together With any other obligations specified in the trust
deed.”

“. . . [T]o receive the protection of A.R.S. § 33-807(E) as to any particular claim, a
trustee must establish three elements First, that the trustee has been named as a
defendant in the claim. Second, that the claim relates to the authority of the trustee
to act, given to the trustee either by the trust deed or Arizona statutes regulating
trust deeds. Third, that the claims do not allege that the trustee breached any of his
or her obligations that arise under either the deed of trust or the statutory chapter of
the Arizona Revised Statutes that regulates deeds of trust.” Snyder v. HSBC

Bank USA N.A., 873 F.Supp.2d 1139, 1154 (D. Ariz. 2012)

 

oPPosmoN To PLAINTIFF cARL DURHAM’s
IRV #4842`2772`8005 "1 - 2 - APPLICATION FoR TEMPORARY RESTRAINING
F0016-0002 oRDER

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WILLI/\MS &
SORENSEN, LLP
ATTORNEYS A'r LAw

SANTA ANA

 

 

Case 2:19-cv-00238-DLR Document 15 Filed 01/15/19 Page 3 of 6

In the instant case, Plaintiff has named Trustee Corps as a defendant, but actually only as
an agent for an apparent disclosed principal. Secondly, the complaint allegedly relates to the
authority of the trustee to foreclose Thirdly, Plaintiff has not pleaded factually and specifically a
breach of the trustee’s obligation under the Arizona’s non-judicial statutory scheme or under the
QQ_I. All of the “purported” wrongdoing is alleged to be that of Trinity, which is not named as a
party in the Complaint,

Accordingly, because Trustee Corps’ involvement in this action arises only by reason of
Trustee Corps’ appointment as a Trustee, and Trustee Corps has successfully refuted Plaintiffs

accusations, Trustee Corps should be dismissed from this action forthwith with prejudice.

III. PLAINTIFFS HAVE NEITHER A STRONG LIKELIHOOD OF SUCCESS ON
THE MERITS NOR EVEN A FAIR CHANCE ()F SUCCESS ON THE MERITS

The Complaint reflects Plaintiff missed the July 11, 2011 payment under a settlement
agreement reached between the prior loan servicer and plaintiff Complaint, Ex. I. The
Settlement Agreement requires specifically all payments in guarantee funds (certified check,
cashier’s check or money order) on the first of each month. Complaint, Ex. C, p. 1 of 4, 113 Ex. l.
Plainti]jf has not produced a copy of a cashier ’s check, money order, or certified check to show
payment on July 1, 2011. Further, the complaint does not state whether any funds sent
improperly or late were ever returned to him as non-satisfactory or in non-compliance with the
settlement agreement Further, Plaintiff provides no record of all payments made and received
pursuant the Settlement Agreement. Plaintiff only states “to the best his knowledge,” he satisfied
the terms of the settlement agreement This is not statement with any certainty. lt does not
support injunctive relief.

lf Plaintiff does not meet his obligations under the settlement agreement (and he has not)
by not making a timely payment, the settlement agreement is terminated without notice and the
lender can pursue all its remedies as though the settlement never existed. Complaint, Ex. C, p. 2
of 4, 116. Trinity sent its intent to default on September 7, 2018. Complaint, Ex. K

Plaintiff s Complaint is flawed fatally in claiming the foreclosure of the Property should
be barred and enjoined in its entirety on the basis of the statute of limitations Complaint, p. 5,

oPPosiTIoN ro PLAINTIFF CARL DURHAM’s

IRV #4842`2772'8005 "1 - 3 - APPLICAT1oN FoR TEMPORARY REsrRArNING
F0016-0002 oRDER

 

 

OO\!O'\

<J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WlLLlAMs &
SORENSEN, LLP
AT'roRNEYs AT LAW

SANTA ANA

 

 

Case 2:19-cv-00238-DLR Document 15 Filed 01/15/19 Page 4 of 6

Claim No. 2. This is not a case where it can be asserted simplistically the statute of limitations
bars foreclosure As discussed below, Plaintiff is misapplying the statute of limitations

With respect to the statute of limitations governing this particular Deed of Trust’s
foreclosure the Court of Appeals in PNL Asset Management Co., LLC v. Brendgen & Taylor

Partnership_, 193 Ariz. 126, 133, 970 P.2d 958 (1998) finds:

“Arizona. .. has long recognized that a mortgage is a mere incident of the
underlying debt, see Best Fertilizers of Arizona, lnc. v. Burns, 116 Ariz. 492, 493,
570 P.2d 179, 180 (1977), and has also expressly matched the limitations period
on a foreclosure to that on the underlying note Arizona Revised Statutes
Annotated section 33-616 (1990) provides that an action to foreclose a deed of
trust shall be brought “within the period prescribed by law for commencement of
an action on the contract secured by the trust deed.”

The Court of Appeals in Cheatham v. Sahuaro Collection Service, Inc., 118 Ariz. 452,

454, 577 P.2d 738 (1978) states the statute of limitations for a promissory note as follows:

“The applicable statute of limitations here is A.R.S. s 12-548 (1956). According to
that section, an action for a debt evidenced by or founded upon a contract in
writing must be commenced within six years after the cause of action accrues.”

Because the loan in this suit reflects the loan was a monthly installment note in which
final payment was not due fully until a specified time in the future, and because Trinity exercised
an optional acceleration clause as stated in deed as discussed above, the Court of Appeals in l;_kavy
F ederal Credit Union v. Jones, 187 Ariz. 493, 494, 930 P.2d 1007 (1996) explains how to apply

A.R.S. 12-548 (the six year statute of limitations) as follows:

“We hold that the six-year period commences on the duedate of each matured but
unpaid installment and, as to unmatured future installments, the period commences
on the date the creditor exercises the optional acceleration clause.”

With respect to its holding on the application of the subject statute of limitations to each
matured but unpaid installment and as to unmatured future installments, The Court of Appeals in
Navy Federal Credit Union v. Jones, infra. explained further:

“[I]f the acceleration clause in a debt payable in installments is optional, a cause of
action as to future nondelinquent installments does not accrue until the creditor
chooses to take advantage of the clause and accelerate the balance Unless the
creditor exercises the option, the statute of limitations applies to each installment
separately, and does not begin to run on any installment until it is due....
Moreover, whether or not an instrument contains an acceleration clause, exercised
or not, is of no moment to the accrual of a cause of action for a defaulted
installment, since an acceleration clause only accelerates the due date of future

/ / /

oPPosITIoN To PLAlNTiFF CARL DURHAM’s
IRV #4842`2772`8005 Vl - 4 - APPLICATIoN FoR TEMPoRARY RESTRAINING
F0016-0002 ORDER

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WlLLlAMS &
SORENSEN, LLP
ATTORNEYS AT LAw

SANTA ANA

 

 

Case 2:19-cv-00238-DLR Document 15 Filed 01/15/19 Page 5 of 6

installments to the date of the exercise of the right of acceleration. . .. We agree
with and therefore adopt these two rules.”

The Complaint omits critically important facts found in the loan of which Plaintiff is

 

aware The loan expressly provides for payment of interest and principal in monthly installments

with the balance due on a certain date in the future

IV. C()NCLUSION

The Complaint does not name the party with whom Plaintiff has a dispute As a result, it

is wholly improper to issue injunctive relief.

Dated: January 15, 2019 BURKE, WILLIAl\/IS & SORENSEN, LLP

By: /s/ Richard l Reynolds
Richard J. Reynolds
Attorneys for Defendant
MTC FINANCIAL INC. dba TRUSTEE
CORPS

oPPosmoN To PLAINTIFF cARL DURHAM’s
IRV #4842'2772`8005 "l - 5 - APPLICATIoN FoR TEMPORARY RESTRAINING
F0016-0002 ORDER

 

 

\DOO\]O’\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

BURKE, WlLLIAMs &
SORENSEN, LLP
ATTORNF.YS AT LAW

SANTA ANA

 

Case 2:19-cv-00238-DLR Document 15 Filed 01/15/19 Page 6 of 6

CERTIFICATE OF SERVICE
I certify that 1 am an employee of BURKE, WILLIAMS & SORENSEN, LLP, and that on
January 15, 2019, l caused to be served a true copy of the OPPOSITION TO PLAINTIFF
CARL DURHAM’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
addressed to all parties and counsel as identified on the Court-generated Notice of Electronic
Filing; all counsel being registered to receive CM/ECF Electronic Filing as follows:
0 Richard Joseph Reynolds - rreynolds@bwslaw.com, psoeffner@bwslaw.com,
tmims@bwslaw.com, bantle@bwslaw.com, fcabezas@bwslaw.com
l further certify that some of the participants in the case are not registered CM/ECF users
and that I caused to be serviced a true copy by placing the document(s) listed above in a sealed
envelope with postage thereon fully prepaid, in the United States mail at Santa Ana, California

addressed as set forth below:

Carl Durham
17251N.61StAv@.
olendale, AZ 85308

Plaintiffs ln Pro Per

®mmi Sael<ti»r\r/

Patti S`cl€ffner

IRV #4310-6868-2373 Vl
110016_0()02 - 1 - CERTIFICATE OF SERVICE

 

